DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it discloses “computer-readable storage media.”  The claim is directed toward software per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to computer-readable storage media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer software, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an acquisition unit” in claims 17 and 18; and “video generation means” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “an acquisition unit,” and “video generation means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Calis (US 2011/0078578), in view of Kitazato et al. (US 2018/0123711), and in further view of Satake (US 2018/0253897).
	Regarding claims 1, 8, and 16, Calis discloses computer-readable storage media storing computer-readable instructions, which when executed by a computer having at least one processor (Paragraphs 5-8 illustrate an interactive avatar client application designed to be implemented on a plurality of electronic systems or devices), cause the computer to:

	transmit, toward a plurality of viewer terminals via a communication line, coordinate data including data regarding coordinates of the token object (Paragraphs 18 and 19 illustrate that the avatars may be provided/transmitted with the characteristics of the avatars, such as appearance, behaviors, etc.; paragraphs 33-36 illustrate preserving the appearance of the avatars across multiple devices; paragraph 45 illustrates capturing a user’s desktop state, including the avatar and object information, and sending/transmitting it to other devices, wherein the information may include the state of all objects on the user’s device such as locations and dimensions), and audio data regarding a voice of the distributor (Paragraphs 35, 36, and 39 illustrate that the user may communicate through the avatar using the user’s voice on the other user device’s screen). 
	Calis fails to disclose generate a video including an animation of an avatar object of a distributor generated on the basis of motion data regarding a motion of the distributor; the coordinate data including data regarding coordinates of the token object associated with a reference time, and audio data regarding a voice of the distributor associated with the reference time.
	Kitazato the coordinate data including data regarding coordinates of the token object associated with a reference time (Paragraph 173 illustrates transmitting timestamp data associated with the objects in the display to the user device).
	It would been obvious before the effective filing date of the claimed invention to apply the method taught in Kitazato to Calis to disclose the coordinate data including data regarding associated with a reference time because it would have been a common method to include timing data in order to synchronize the movement of the objects displayed with the media content to the end-user(s).
	Calis as modified by Kitazato fails to disclose audio data regarding a voice of the distributor associated with the reference time.
	Satake discloses generate a video including an animation of an avatar object of a distributor generated on the basis of motion data regarding a motion of the distributor; and audio data regarding a voice of the distributor associated with the reference time (Figure 38 and paragraphs 316 and 356-358 illustrate synchronizing the motion of the avatar object, which may be associated with motion of the user, with the timing of outputting sound received from the microphone and transmitting the timing information to the user device; paragraph 166 illustrates that the HMD sensor detects the position and the inclination of the HMD based on a plurality of infrared rays emitted from the HMD and outputs the detection results as motion detection data).
	It would been obvious before the effective filing date of the claimed invention to apply the method taught in Satake to Calis in view of Kitazato to disclose generate a video including an animation of an avatar object of a distributor generated on the basis of motion data regarding a motion of the distributor; and audio data regarding a voice of the distributor associated with the reference time because it would have been a common method to include timing data in order to synchronize the movement of the objects displayed with the media content to the end-user(s).
	Regarding claims 2 and 9, Calis as modified by Kitazato and Satake discloses wherein the coordinate data include: data regarding coordinates of the token object corresponding to a first time of the reference time; data regarding coordinates of the token object corresponding to a second time of the reference time occurring after the first time; and data regarding coordinates of the token Kitazato: Paragraph 173 illustrates transmitting timestamp data associated with the objects in the display to the user device, and thus, would include timing information at each time in some predetermined time interval).
	Regarding claim 3, Calis as modified by Kitazato and Satake discloses wherein the coordinate data include data regarding coordinates of the avatar object associated with the reference time (Satake: Figure 38 and paragraphs 316 and 356-358 illustrate synchronizing the motion of the avatar object with the timing of outputting sound received from the microphone).
	Regarding claim 4, Calis as modified by Kitazato and Satake discloses wherein the coordinate data include: data regarding coordinates of the avatar object corresponding to a first time of the reference time; data regarding coordinates of the avatar object corresponding to a second time of the reference time occurring after the first time; and data regarding coordinates of the avatar object corresponding to a third time of the reference time occurring after the second time (Satake: Figure 38 and paragraphs 316 and 356-358 illustrate synchronizing the motion of the avatar object with the timing of outputting sound received from the microphone, and thus, would include timing information at each time in some predetermined time interval).
	Regarding claims 5 and 10, Calis as modified by Kitazato and Satake discloses wherein an interval between the first and second times is the same as or different from an interval between the second and third times (Kitazato: Paragraph 173 illustrates transmitting timestamp data associated with the objects in the display to the user device, and thus, would include timing information at each time in some predetermined time interval).
	Regarding claims 6 and 11, Calis as modified by Kitazato and Satake discloses wherein the instructions further cause the computer to: transmit, toward the plurality of viewer terminals, Satake: Figure 38 and paragraphs 316 and 356-358 illustrate synchronizing the motion of the avatar object with the timing of outputting sound received from the microphone and transmitting the timing information to the user device).
	Regarding claims 7 and 12, Calis as modified by Kitazato and Satake discloses wherein the instructions further cause the computer to: transmit, toward the plurality of viewer terminals, identification data identifying the token object (Calis: Paragraphs 22-32, 36, and 41 illustrate generating an avatar of a user, wherein the user may receive gifts/objects, such as flowers, gifts, new clothing, etc., that may be displayed along with the user’s avatar on other users’ display screens).
	Regarding claim 13, Calis as modified by Kitazato and Satake discloses the computer-implemented method further comprising: adding a time stamp to the transmitted audio data indicating the reference time (Satake: Paragraph 205 illustrates associating a timestamp representing the utterance by the user).
	Regarding claim 14, Calis as modified by Kitazato and Satake discloses the computer-implemented method further comprising: transmitting a time stamp for token object data indicating the reference time (Kitazato: Paragraph 173 illustrates transmitting timestamp data associated with the objects in the display to the user device, and thus, would include timing information at each time in some predetermined time interval).
	Regarding claim 17, Calis as modified by Kitazato and Satake discloses the terminal device further comprising: an acquisition unit coupled to an image capture device, wherein the at least one processor is further configured to generate the motion data with images captured by the image capture device (Satake: Paragraphs 74 and 125 illustrate the use of a camera device that may be used to indicate the motion of the user).
Regarding claim 18, Calis as modified by Kitazato and Satake discloses the terminal device further comprising: an acquisition unit coupled to a near-infrared image capture device, wherein the at least one processor is further configured to generate the motion data using depth data produced by the near-infrared image capture device (Satake: Paragraphs 74 and 125 illustrate the use of a camera device that may be used to indicate the motion of the user; paragraphs 66, 91, and 264 illustrate that the cameras may include infrared cameras).
	Regarding claim 19, Calis as modified by Kitazato and Satake discloses the terminal device further comprising: video generation means to generate the video (Calis: Paragraphs 22-32, 36, and 41 illustrate generating an avatar of a user, wherein the user may receive gifts/objects that may be displayed along with the user’s avatar on other users’ display screens).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Calis (US 2011/0078578), in view of Kitazato et al. (US 2018/0123711), in further view of Satake (US 2018/0253897), and in further view of Park et al. (US 2018/0063599).
	Regarding claim 15, Calis as modified by Kitazato and Satake fails to disclose the computer-implemented method further comprising: storing the generated video and the coordinate data in a computer-readable storage device.
	Park discloses the computer-implemented method further comprising: storing the generated video and the coordinate data in a computer-readable storage device (Paragraphs 15 and 16 illustrate storing the video data and the coordinate data of the interactive advertisement content).
	It would been obvious before the effective filing date of the claimed invention to apply the method taught in Park to Calis in view of Kitazato and Satake to disclose the computer-implemented method further comprising: storing the generated video and the coordinate data in a computer-readable storage device because it would have been a common method to start the video 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2425